Title: Thomas Williamson to Thomas Jefferson, 19 December 1812
From: Williamson, Thomas
To: Jefferson, Thomas


          Dear Sir Norfolk Decr 19th 1812
          The above certificate was obtained from Mr Hay for the purpose of deciding a Bet between Mr McIntosh and myself but not proving satisfactory to him, I must beg the favour of you to say whether you have not been in London—or whether you have even ever seen the present King of Great Britain—If the above information could have been got here, I should not have taken the liberty (which I beg youll excuse) to address you.With great respect I am Your Obt Servt
          
            Thom
            Williamson
        